DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of May 19, 2022.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Response to Arguments
Applicant's arguments with respect to claim 8 have been fully considered but they are not persuasive.

Applicant has argued that the triangle element 46a/46b of Ash is not a single body like the fin of the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fin being a single body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued that the triangle element 46a/46b does not recede into a recession thus does not anticipate the claimed invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fin receding into a recession) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued that Ash fails to disclose that the 2nd end of the biasing element is coupled to a recession in the body.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recession being in the body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 8 merely requires that the second end be “coupled to a recession in the latching apparatus”.  The space between elements 48 and 57 of the latching apparatus form a recession and the biasing element is located therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash et al. (US 2014/0238660, Ash).

Ash discloses a method for securing a tool 10/24 in a drilling tubular 54, comprising:
connecting the tool to a latching apparatus 51;
pumping the latching apparatus into the drilling tubular [0018], [0035];
biasing via spring 49 a fin 46a, b of the latching apparatus radially outward [0110]-[0114] using biasing element 49, the biasing element having a first end coupled to the fin Fig 4 – via 48 and a second end coupled to a recession A (see reproduction of Figure 4 below), for biasing the fin radially from the body; and
forcing the latching apparatus through a landing ring 58/61, during which the landing ring forces the fin to move from an expanded position inward to a withdrawn position, and following which the fin returns to the expanded position [0115]-[0118].

[AltContent: ][AltContent: textbox (A – recession between elements 48 and 57)]
    PNG
    media_image1.png
    398
    262
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-7 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:  The prior art of record fails to disclose a latching apparatus that includes a fin that is biased outward by a biasing element that has a first end coupled to the fin and a second end coupled to a recession in the body of the apparatus as recited in the claimed combination.

Regarding claims 2-7:  These claims are considered allowable due to their dependence on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/23/2022